DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              V.L.W., a child,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

               Nos. 4D16-1250, 4D16-1251, 4D16-1252,
                     4D16-1257, and 4D16-1259

                              [March 1, 2018]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Kathleen J. Kroll and Roger Colton, Judges;
L.T. Case Nos. 50-2014-CJ-003039-XXXX-MB, 50-2015-CJ-000102-
XXXX-MB, 50-2015-CJ-000567-XXXX-MB, 50-2015-CJ-000642-XXXX-
MB, and 50-2015-CJ-002679-XXXX-MB.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.